DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on February 16, 2021, claims 1, 3-4, and 6-9 are
Amended, claims 5 and 10-15 are canceled and claims 16-26 are added per applicant’s request.  Therefore, claims 1-4, 6-9, and 16-26 are presently pending in the application. 

Reasons for Allowance
Claims 1-4, 6-9, and 16-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:
As to claims 1, 19, and 23, the prior art of records fail to anticipate or suggest a method for attracting users to a web page, comprising:
defining, at an operator interface of a serve
for each keyword of the list of keywords:
submitting, by the server, the keyword to a search engine, receiving, at the server, a result page from the search engine, allocating a first amount of points based on an order of a plurality of tabs on the result page, allocating a second amount of points based on a freshness of results on the result page, the freshness being determined based on content of one or more of a days field, an hours field, or a minutes field in the result page, allocating a third amount of points if the result page includes a top stories content and calculating, at the server, and based on the first amount of points, the second amount of points, and the third amount of points, a score for the keyword;
selecting, at the server, at least one most attractive keyword from the list of keywords, the selection being based on at least one best score among the scores for the keywords of the list; and outputting, on the operator interface of the server, the at least one most attractive keyword as a recommendation for updating the web page to include the at least one most attractive keyword, together with the other limitations of the independent claims.

The dependent claims 2-4, 6-9, 16-18, 20-22, and 24-26 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164